DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 Remarks
Claims 1-3, 5-12, and 14-21 were pending in the previous correspondence. Claims 1, 6-8, 10, 15-17 and 19 are amended. Claims 5 and 14 are cancelled. Claims 1-3, 6-12, and 15-21 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hourunranta et al. (US 20180310010 A1) hereinafter “Hourunranta” in view of Liu et al. (US 20150215621 A1) hereinafter “Liu”, and further in view of Cheong et al. (US 20150201191 A1).

Regarding claim 1 (Currently Amended), Hourunranta teaches a method of coding blocks of video data representing an image using an encoder (0059 and 0072), the method comprising: 
identifying, by the encoder, a first region of the image and a second region of the image, a sum of a first number of pixels in the first region and a second number of pixels in the second region being equal to a total number of pixels of group of pixels of the image (0034; wherein the first region is the region within the field of view and the second region is the region outside the field of view, as well as, viewer’s viewport or field of view (second region) and outside the viewer’s viewport or field of view(first region)); [[and]] 
allocating, by the encoder, a first number of bits comprising base bits for encoding the first region (0034, content outside the viewer’s viewport or field of view(first region) presented at lower resolution, 0036), and a second number of bits comprising base bits and enhancement bits for encoding the second region (0034, content  for viewer’s viewport or field of view(second region) presented at high resolution, 0036), a sum of the first number of bits and the second number of bits being equal to a total number of bits for encoding all of the pixels of the group of pixels (0034, 0036, 0041 and 0059), and
0034 and 0036; wherein the higher resolution is the greater number of bits per pixel).
Hourunranta failed to show the method comprising:
obtaining, by the encoder, a number of pixels per block;  
receiving, by the encoder, a current block of the image; 
determining, by the encoder, a quantization parameter of the current block; 
coding, by the encoder, the current block with the quantization parameter; 
updating, by the encoder, a number of remaining pixels of the image to be coded; and 
updating, by the encoder, a number of remaining bits for coding the remaining pixels.
Liu, in the same field of endeavor, however shows a method of coding blocks of video data representing an image using an encoder, the method comprising:
obtaining, by the encoder, a number of pixels per block (0018, 0022 and 0028; Figures 2 and 5);  
receiving, by the encoder, a current block of the image (0018, 0022 and 0028; Figures 2 and 5); 
determining, by the encoder, a quantization parameter of the current block (0018, 0022 and 0028; Figures 2 and 5); 
coding, by the encoder, the current block with the quantization parameter (0018, 0022 and 0028; Figures 2 and 5); 
0018, 0022 and 0028; Figures 2 and 5); 
updating, by the encoder, a number of remaining bits for coding the remaining pixels (0044 and 0047; Figures 2 and 5); and
determining, by the encoder, a number of allocated base bits per block based on the number of remaining pixels in the image to be coded (0103 and 0104; implicit as each LCU is considered and it is known how much LCUs are left), the number of remaining bits available for coding the remaining pixels in the image, and a number of remaining pixels in the second region to be coded (0028, 0108, 0159-0161 and 0238-0242; Figures 22 and 44-45B; equation (2): sum in denominator implies that the bits of all layers are considered) is known.
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the standardized features of Liu’s coding method to the panoramic video coding method of Hourunranta in order to increase the user satisfaction by increasing the quality to the area of the user interest (i.e. viewport or fixation point).
Hourunranta in view of Liu failed to disclose or suggest the number of allocated base bits per block being the same for every remaining block.
Cheong, in the same field of endeavor, however shows the number of allocated base bits per block being the same for every remaining block (0060 and 0067; Claims 7 and 14) is known.


Regarding claim 2 (Original), Hourunranta shows the method of claim 1, wherein the second region comprises a high-resolution region that corresponds to a fixation point of a user viewing the image on a display (0039 and 0045; the fixation point is the saliency region which is “region-of-interest), and 
wherein the first region comprises a low-resolution region that is outside the fixation point (0034 and 0036) is known.

Regarding claim 6 (Currently Amended), Liu further shows the method of claim 1, further comprising: 
determining the current block belongs to the second region (0028 and 0106-0108); and
calculating, by the encoder, a number of remaining enhancement bits available for coding the current block based on a number of the remaining second region pixels and a number of enhancement bits per block, the number of enhancement bits per block represents a difference between a target bits per block of the second region and a 0028 and 0106-0108; equations (2) and (3) which refer to “each layer” disclose also the determining of the enhancement bits) is known.

Regarding claim 7 (Currently Amended), Liu shows the method of claim 6, further comprising: 
calculating, by the encoder, a difference between the number of remaining bits available for coding the remaining pixels of the image and the number of remaining enhancement bits (0028-0042 and 0101-0109; applied to blocks (LCUs)), wherein a number of allocated base bits per block of the first region and a number of allocated base bits per block of the second region correspond to the number of allocated base bits per block, which is based on the difference (0028-0042 and 0101-0109).

Regarding claim 8 (Currently Amended), Claim 8 has limitations similar to those rejected claims above, and is rejected for the same reason of obviousness as used in the rejections to claims 6 and 7 above.

Regarding claim 9 (Original), Claim 9 has limitations similar to those rejected claims above, and is rejected for the same reason of obviousness as used in the rejections to claims 6 and 7 above.

Regarding claim 10 (Currently Amended), Apparatus claim 10 is drawn to the apparatus corresponding to the method of using same as claimed in claim 1. Therefore, 

Regarding claim 11 (Original), Apparatus claim 11 is drawn to the apparatus corresponding to the method of using same as claimed in claim 2. Therefore, apparatus claim 11 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used above.

Regarding claim 12 (Original), Apparatus claim 12 is drawn to the apparatus corresponding to the method of using same as claimed in claim 3. Therefore, apparatus claim 12 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used above.

Regarding claim 15 (Currently Amended), Apparatus claim 15 is drawn to the apparatus corresponding to the method of using same as claimed in claim 6. Therefore, apparatus claim 15 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used above.

Regarding claim 16 (Currently Amended), Apparatus claim 16 is drawn to the apparatus corresponding to the method of using same as claimed in claim 7. Therefore, apparatus claim 16 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used above.

Regarding claim 17 (Currently Amended), Apparatus claim 17 is drawn to the apparatus corresponding to the method of using same as claimed in claim 8. Therefore, apparatus claim 17 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used above.

Regarding claim 18 (Original), Apparatus claim 18 is drawn to the apparatus corresponding to the method of using same as claimed in claim 9. Therefore, apparatus claim 18 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used above.

Regarding claim 19 (Currently Amended), A non-transitory computer readable medium claim 19 is drawn to the non-transitory computer readable medium corresponding to the method of using same as claimed in claim 1. Therefore, the non-transitory computer readable medium claim 19 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.

Regarding claim 20 (Original), A non-transitory computer readable medium claim 20 is drawn to the non-transitory computer readable medium corresponding to the method of using same as claimed in claim 3. Therefore, the non-transitory computer readable medium claim 20 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used above.

Regarding claim 21 (Previously Presented), Liu shows the method of claim 1, further comprising adjusting the quantization parameter or a bitrate corresponding to the image based on a level of a buffer for buffering the video data after coding of the image by the encoder has begun (0088, 0157 and 0159; Figure 20) is known.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hourunranta in view of Liu and further in view of Cheong as applied to claim 1 above, and further in view of Abbas et al. as published on US 2017/0223368 A1 hereinafter referred to as “Abbas”.

Regarding claim 3 (Original), Hourunranta in view of Liu and further in view of Cheong shows the method of claim 1 is known as shown to the rejection of claim 1 above, but failed to show the method of claim 1, further comprising identifying, by the encoder, a third region of the image, 
wherein the third region is encoded with a greater number of bits per pixel than the first region, and is encoded with a fewer number of bits per pixel than the second region.
Abbas, in the same field of endeavor, shows a method comprising identifying, by the encoder, a third region of the image (0173-0179; figure 6), 
wherein the third region is encoded with a greater number of bits per pixel than the first region, and is encoded with a fewer number of bits per pixel than the second region (0173-0179; figure 6) is known.

It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the different resolution to at least three region that has higher resolution, medium resolution and low resolution where in the region with fixation point or viewport to have higher resolution (greater number of bits per pixel) while the second region have medium resolution and third region as taught by Abbas into the panoramic video coding method of Hourunranta in view of the coding method to the panoramic video coding method of Liu and further in view of Cheong’s adaptive block partitioning with shared bit-budget in order to increase the viewer’s satisfaction by increasing the resolution of the fixation point than the rest of the image.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-12 and 15-21 have been considered but are moot based on new ground of rejection.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482